DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims received 06/07/2019 have been entered and fully considered.  Claims 1-15 are pending and examined herein.

Election/Restrictions
Claim 1 is allowable. Claims 9-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species A-C, as set forth in the Office action mailed on 10/20/2021, is hereby withdrawn and claims 9-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2009/0324929 A1 (“Yamakawa”) discloses a composite membrane and moisture control module comprising the composite membrane (Abstract; Figs. 2, 7).  The composite membrane comprises a moisture permeable resin layer 30 sandwiched between two porous membranes 20 that constitute a pair and a gas permeable reinforcing element 40 layered on both of the porous membranes 20 ([0048]-[0050]).  An external object 50, such as a spacer, is disposed adjacent to the composite membrane (Fig. 2; [0044], [0048]) that forms gaps on both sides of the composite membranes and allows the gaps to be used as fluid channels ([0083]).
CN 201885611 U (“Zeng”) discloses a core body for a curing room waste heat exchanger core (Abstract) and teaches the concept of providing plates with left, right, front, and rear edge connectors 1, 5, 7, 9 that are folded and joined with adjacent edge connectors (Figs. 2, 3).
US 2004/0251128 A1 (“Weuta”) discloses a gas diffusion electrode 10 and a connecting element 12 that is folded around edge region 15 of the gas diffusion electrode (Figs. 2-5).
US 2015/0380751 A1 (“Fasold”) discloses a humidifier having a stack unit comprising a plurality of water-vapor-permeable membranes which are arranged placed above one another and spaced apart from one another.  Two directly adjacent membranes are connected at a first edge region in a flow-tight manner, and at a second, angularly offset edge region, they are arranged between sealing strips which are placed one above the other and between which flow openings are formed (Abstract; Fig. 2).
US 2017/0084936 A1 (“Amirnasr”) discloses a humidifier comprising a vapor exchange media composed of two components.  One component is a nonwoven web for water vapor exchange.  A second component includes low melt polymeric fibers such as a polypropylene nonwoven web.  The second component seals the first component, preventing exchange of gas through the media (Abstract; Figs. 6, 7).
The prior art, either alone or in combination, does not teach or suggest the membrane humidifier of claim 1 or the method for producing a membrane humidifier of claim 15, in particular “wherein the flow plate of the stacking unit is inserted in the two lower receiving elements; and wherein in the two upper receiving elements is inserted a next above-disposed stacking unit of the plurality of stacking units” as recited in combination with the remaining elements of claim 1 and “forming of a stacking unit by insertion of a flow plate into the two lower receiving elements of the diffusion unit; and placing of a plurality of stacking units one on top of another, wherein into the two upper receiving elements of the stacking unit is inserted the next above-disposed stacking unit” as recited in combination with the remaining elements of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727